DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/747,880 filed on 1/21/2020. Claims 1-5 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2020 has been considered. The German search report cannot be considered because it is not in the English language, nor contains an English abstract or statement of relevance. While it constitutes a statement of relevance for any foreign documents that do not contain a translation, the information in the German search report itself cannot be considered. For example, it cannot be determined what was said in the report with regard to novelty or inventive step.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(h)(3) because Figures 1-2 do not contain hatching for objects that are shown in cross-section.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a further friction facing configure to as a seal”. It is believed that the word “act” should be inserted into the phrase, or other similar verb. 
Claim 2 recites, “so as to achieve a press fit connection is achieved”. This wording should either say “so as to achieve” or “is achieved”, but not both.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “the contact area”. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites, “at least one of the component parts has an opening into which material of at least one further participating component part is displaced by the displacement so as to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macdonald (U.S. 4969543).
Regarding claim 1, Macdonald discloses (figs. 1 and 6-7) A clutch arrangement (fig. 1, lockup clutch around 60/62) comprising: a clutch housing (cover 14); and a clutch element carrier (clutch disk/piston 116), wherein one selected from the group consisting of the clutch 
wherein the at least one clutch element comprises a support (body of 124) for at least one friction facing (facing 138), and the at least one clutch element comprises a holding device (weld 128) radially adjacent to the friction facing for receiving the support of the clutch element, and wherein the support comprises, at its side opposite the friction facing, a further friction facing (facing 126) configured to as a seal (col. 6 lines 38-46: “Friction material 136 is a static seal that prevents radial flow of fluid under the differential pressure of the control chamber 102 with respect to the pressure in the torus circuit of the converter”).

Regarding claim 4, Macdonald discloses (figs. 1 and 6-7) the holding device 128 is bondingly formed (welding) at the support of the clutch element opposite the clutch element carrier or opposite the clutch housing (opposite clutch element carrier in this instance). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Macdonald (U.S. 4969543) in view of Depraete (U.S. 2017/0335937).
Regarding claim 2, Macdonald discloses (figs. 1 and 6-7) the clutch element carrier and/or the support of the clutch element or, alternatively, the clutch housing and/or the support of the clutch element, to form the holding deviceLEGAL\44428260\1, are/is connected by a displacement process through plastic deformation of at least one of component parts comprising the clutch element carrier, clutch housing and support of the clutch element, respectively, to at least one other of these component parts (plate 124 is welded to the cover. Welding inherently causes some amount of plastic deformation of the material due to localized heating and cooling of the components. Alternatively, see modification below.), 
Macdonald does not appear to disclose “wherein material of at least one component part of the component parts is displaced into the at least one other component part of the component parts so as to achieve a press fit connection is achieved in the contact area”. Rather, Macdonald teaches a weld, rivet or splined connected between clutch element 124 and clutch housing 14. However, press fitting is a common way to attach a plate to its respective supporting element. For example, Depraete teaches (fig. 2A) a hydrokinetic torque coupling device with a plate                         
                            
                                
                                    62
                                
                                
                                    1
                                
                            
                        
                     connected to a supporting element 24 by a connector                         
                            
                                
                                    6
                                    5
                                
                                
                                    1
                                
                            
                        
                    . Paragraph 0106 describes that connector                         
                            
                                
                                    6
                                    5
                                
                                
                                    1
                                
                            
                        
                     can be a threaded fastener, rivet, weld, press-fit, or gear spline, etc. In order to arrive at the claimed invention, the weld of Macdonald holding the clutch element (clutch plate) to the clutch housing (supporting element) would be replaced by a press fit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection of the clutch element to the clutch housing as a matter of design choice. Both welding and press fitting were known methods of attaching plates to supporting elements before the effective filing date of the invention, and both of these methods are recognized as equivalent by the prior art. Substituting one known method of fastening for another involves only routine skill in the art, and upon making the modification, the device of Macdonald operates in the same manner as before the modification was made. Each type of fastener would have the same outcome of providing a durable and permanent connection between the clutch element and clutch housing.
Regarding claim 3, Macdonald as modified by Depraete teaches at least one of the component parts has an opening (opening in                         
                            
                                
                                    6
                                    2
                                
                                
                                    1
                                
                            
                        
                     where                         
                            
                                
                                    65
                                
                                
                                    1
                                
                            
                        
                     is placed) into which material of at least one further participating component part 24/                        
                            
                                
                                    65
                                
                                
                                    1
                                
                            
                        
                     is displaced by the displacement so as to achieve a press fit connection in the contact area (when making a press fit connection, material will be displaced).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Staub ‘510 discloses a torque converter clutch with friction material bonded to the pressure plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659